Citation Nr: 1718098	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  07-24 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiac disorder.

3.  Entitlement to service connection for carpal tunnel syndrome, left wrist.

4.  Entitlement to service connection for carpal tunnel syndrome, right wrist.

5.  Entitlement to service connection for a right elbow disorder, to include as secondary to carpal tunnel syndrome.

6.  Entitlement to service connection for a right shoulder disorder, claimed as bursitis.

7.  Entitlement to service connection for residuals of a neck injury.

8.  Entitlement to service connection for asbestosis.

9.  Entitlement to service connection for a head condition.

10.  Entitlement to service connection for a face condition.

11.  Entitlement to service connection for defective vision.

12.  Entitlement to service connection for a hearing loss disability in the left ear.

13.  Whether new and material evidence was received to reopen the claim of service connection for dermatitis, and if so, whether service connection is warranted.

14.  Entitlement to an initial compensable rating for left leg shortening.

15.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain.

16.  Entitlement to an initial compensable rating for right ankle strain.

17.  Entitlement to an initial rating in excess of 30 percent for depression, not otherwise specified.

18.  Entitlement to an initial rating in excess of 30 percent for kidney stones.

19.  Entitlement to an initial compensable rating for right epididymitis.

20.  Entitlement to an initial compensable rating for hearing loss, right ear.

21.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

22.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) from August 3, 2009 to the present.

23.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease, L4-L5 and facet joint arthritis, L5-S1, from May 15, 2006, to the present.
24.  Entitlement to a rating in excess of 10 percent for left shoulder acromiclavicular degenerative joint disease.

25.  Entitlement to a rating in excess of 50 percent for obstructive sleep apnea, to include whether separate ratings for obstructive sleep apnea and asthma are appropriate.

26.  Entitlement to a rating in excess of 10 percent for maxillary sinusitis.

27.  Whether proper dates were assigned for convalescence for left foot pes planus, presently assigned from November 4, 2010, to February 1, 2011.

28.  Entitlement to an increased rating for the service-connected pes planus prior to November 4, 2010, currently evaluated as 10 percent disabling, bilaterally, prior to August 3, 2009; 30 percent disabling, left foot, from August 4, 2009, to November 4, 2010; and 10 percent disabling, right foot, from August 4, 2009, to November 4, 2010. 

29.  Entitlement to a rating in excess of 10 percent for bilateral pes planus from May 31, 2011.

30.  Entitlement to an effective date prior to September 23, 2005, for the award of service connection for left leg shortening.

31.  Entitlement to an effective date prior to September 23, 2005, for the award of service connection for left ankle sprain.

32.  Entitlement to an effective date prior to September 23, 2005, for the award of service connection for right ankle strain.

33.  Entitlement to an effective date prior to April 23, 2007, for the award of service connection for depression, not otherwise specified.

34.  Entitlement to an effective date prior to December 27, 2007, for the award of service connection for kidney stones.

35.  Entitlement to an effective date prior to February 16, 2007, for the award of service connection for right epididymitis.

36.  Entitlement to an effective date prior to September 30, 2008, for the award of service connection for right knee strain.

37.  Entitlement to an effective date prior to September 30, 2008, for the award of service connection for left knee strain.

38.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel Smith, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1979 to November 1988, from February 1991 to July 1991, and from July 1999 to September 2005.  He also completed reserve component service after his first and second periods of active duty service.

The matters on appeal come before the Board from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburgh, Florida.  Several of the Veteran's claims were before the Board in April 2011 and July 2013.  Due to the voluminous nature of this file and the many issues on appeal, the Board refers to its prior summary of the procedural posture of the issues, as well as the discussion, below.  The procedural history of the issues on appeal will be discussed in the decision as appropriate.

The Veteran provided hearing testimony at a Travel Board hearing before the undersigned in January 2010.  A transcript of the hearing is within the record before the Board, which includes electronic files within Virtual VA and the Veterans Benefits Management System (VBMS).  

Several new issues have been perfected on appeal since the January 2010 hearing and April 2011 and July 2013 Board action.  An additional hearing was requested with regard to the new claims; however, in December 2016, the Veteran's representative submitted a statement withdrawing any pending hearing request and asking for the matter to be adjudicated.

The Veteran has had various representatives throughout the course of this longstanding appeal.  His current representative is reflected in the case caption above.  See October 2015 VA Form 21-22A.

VA's Veterans Appeals and Control Locator System (VACOLS) includes a separate appeal stream related to a waiver of overpayment issue, which is in the notice of disagreement stage.  The RO appears to be actively processing this appeal, thus the Board declines to exercise jurisdiction over this claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  

As noted in the Board's July 2013 decision, the Veteran raised a claim for service connection for a bilateral hip disability in March 2001 and May 2002, and a claim for an increased disability rating for his bilateral knee disability in March 2012.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are AGAIN REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left ear hearing loss, left and right wrist carpal tunnel syndrome, and dermatitis; entitlement to an initial rating in excess of 10 percent for the left ankle sprain and an initial compensable rating for the right ankle sprain; entitlement to an initial rating in excess of 30 percent for depression, not otherwise specified; entitlement to a rating in excess of 10 percent for GERD from August 3, 2009 to the present; entitlement to a rating in excess of 10 percent for bilateral pes planus from May 31, 2011, to the present; entitlement to a compensable rating for right ear hearing loss; entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease, L4-L5 and facet joint arthritis, L5-S1, from May 15, 2006, to the present; entitlement to a rating in excess of 50 percent for obstructive sleep apnea, to include whether the separate rating for asthma is appropriate; entitlement to a rating in excess of 10 percent for bilateral pes planus from May 31, 2011, to the present; entitlement to an effective date prior to April 23, 2007, for the award of service connection for depression, not otherwise specified; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal related to the following issues is requested:  service connection for asbestosis, a head condition, a face condition, defective vision, a right shoulder disability, a cardiac disorder, a right elbow disorder, residuals of a neck injury, and PTSD; increased rating for residuals of maxillary sinusitis, tinnitus, kidney stones, left leg shortening, right epididymitis, and left shoulder acromiclavicular degenerative joint disease; and earlier effective date for kidney stones, left ankle sprain, right ankle strain, and right epididymitis.

2.  A February 1989 rating decision denied service connection for dermatitis; the Veteran did not file a notice of disagreement.
 
3.  Evidence received since the February 1989 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for dermatitis.

4.  Competent medical evidence at the time of the Veteran's discharge from the hospital following his November 4, 2010, left foot surgery, and afterward, establishes that he had a six month period of convalescence following the surgery.

5.  Throughout the appeal period prior to November 4, 2010, the Veteran's right foot pes planus has been manifested by moderate disability with pain on use of the foot and tenderness to palpation and manipulation; weight-bearing line over the great toe was observed twice during the appellate period, but there is no evidence of objective evidence of marked deformity (pronation, abduction, etc.), swelling on use, or characteristic callosities. 

6.  Following the Veteran's discharge from service until an August 2009 VA examination, the Veteran's left foot pes planus was manifested by moderate disability with pain on use of the foot, tenderness to palpation and manipulation, weight-bearing line over the great toe, and some pronation, but no abduction, pain on manipulation, swelling on use, characteristic callosities, displacement of the Achilles tendon, or severe spasm of the Achilles.

7.  At the time of the August 2009 VA examination, the Veteran's left foot pes planus was manifested by weight-bearing line medial to the great toe, pain on manipulation due to malalignment, moderate pronation, arch collapse even when not bearing weight, and inward bowing of the Achilles tendon.

8.  On November 21, 1988, within one year of the Veteran's separation from active service, he filed his original claim for service connection for left leg shortening.  

9.  The Veteran's left leg shortening was present when he filed the claim.

10.  On November 1, 1989, within one year of the Veteran's separation from his first period of active service, he filed an original claim for service connection for disability in both knees.

11.  The Veteran's right and left knee disabilities were present when he filed the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met with regard to the following claims:  service connection for asbestosis, a head condition, a face condition, defective vision, a right shoulder disability, a cardiac disorder, a right elbow disorder, residuals of a neck injury, and PTSD; increased rating for residuals of maxillary sinusitis, tinnitus, kidney stones, left leg shortening, right epididymitis, and left shoulder acromiclavicular degenerative joint disease; and earlier effective date for kidney stones, left ankle sprain, right ankle strain, and right epididymitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  New and material evidence has been submitted since the February 1989 rating decision, and the Veteran's claim for service connection for dermatitis is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria are met for an extension of the convalescent rating in association with the Veteran's November 4, 2010, left foot surgery to May 31, 2011.  38 C.F.R. § 4.30 (2016).

4.  The criteria for a rating in excess of 10 percent for the service-connected bilateral pes planus prior to August 3, 2009; or for a rating in excess of 30 percent for the left foot, from August 4, 2009, to November 4, 2010; or for a rating in excess of 10 percent for the right foot, from August 4, 2009, to November 4, 2010, are not met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5276 (2016).

5.  The criteria for an effective date of November 8, 1988, for the award of service connection for left leg shortening are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

6.  The criteria for an effective date of November 8, 1988, for the award of service connection for right knee strain are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

7.  The criteria for an effective date of November 8, 1988, for the award of service connection for left knee strain are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's attorney submitted a statement in June 2016 indicating a desire to withdraw the following claims from appellate consideration:  service connection for asbestosis, a head condition, a face condition, defective vision, a right shoulder disability, a cardiac disorder, a right elbow disorder, residuals of a neck injury, and PTSD; increased rating for residuals of maxillary sinusitis, tinnitus, kidney stones, left leg shortening, right epididymitis, and left shoulder acromiclavicular degenerative joint disease; and earlier effective date for kidney stones, left ankle sprain, right ankle strain, and right epididymitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues listed and they are, therefore, dismissed.

Duties to Notify and Assist

As to the Veteran's claims to reopen service connection for dermatitis, for an extension of his period of convalescence, and for earlier effective dates for left leg shortening and right and left knee disabilities, without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating these issues.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  This is so because the Board is taking action favorable to the Veteran.  The Board is reopening service connection for dermatitis and awarding the six month period specifically claimed by the Veteran for his convalescent period.  The Board is also awarding the effective date claimed for the left leg shortening and right and left knee disabilities.  As such, this decision poses no risk of prejudice to the Veteran with regard to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

With regard to the Veteran's claim for an increased rating for pes planus prior to November 4, 2010, letters issued in May 2006 and July 2007 adequately satisfied VA's duty to notify the Veteran.  VA has also made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided.  The claims file includes service treatment records, records from the Social Security Administration (SSA), VA and private treatment records, and the reports of the VA examination discussed in the decision, below.  Also of record and considered in connection with the appeal are hearing testimony and various written statements provided by the Veteran and his attorney and former representatives on his behalf.  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim herein decided.  Under the circumstances, the Board finds that the RO has undertaken sufficient and appropriate development action and that no further action in this regard is warranted with regard to the claim for an increased rating for pes planus prior to November 4, 2010. 

New and Material Evidence - Dermatitis

The Veteran's claim for service connection for dermatitis was initially denied by way of a February 1989 rating decision.  The RO found no evidence of a diagnosis of dermatis and denied the claim on the basis that no current disability was present.  The Veteran was notified of this decision in April 1989 and at no time within the appeal period indicated any disagreement with the decision rendered.  Because no indication of disagreement with the 1989 rating decision was received, this rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  The Veteran then filed a statement in February 2010 suggesting he has a skin disorder secondary to his allergies to clinical soaps.  By way of a November 2011 rating decision, the RO found that new and material evidence had been received, but denied the claim on the merits.  Despite the determination reached by the RO regarding whether a claim should be reopened, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence of record at the time of the February 1989 rating decision consisted of the Veteran's claim, service treatment records, post-service VA clinical records and a VA examination report.  The RO recognized the in-service treatment for pseudofolliculitis barbae in May 1980 and dermatitis in March 1982, but found no chronic skin condition in service and noted the post-service VA examiner's finding of no current skin disorder. 

Evidence added to the record since February 1989 includes ongoing VA clinical records, as well as the Veteran's contentions related to his dermatitis.  In particular, the Veteran submitted a statement in February 2010 asserting his claim for dermatitis, which he contends is related to "allergies to clinical soaps and other conditions."  VA treatment records following the February 1989 rating decision repeatedly show treatment for skin related issues, to include a June 2008 VA treatment record showing a diagnosis of dermatitis and a January 2011 clinical notation of itchy skin.  The Board finds that a lengthy discussion of the post-February 1989 records is not necessary.  The RO previously denied the Veteran's claim while recognizing in-service treatment for dermatitis, but finding no current disability.  Records since have shown the existence of the disability claimed.  This evidence coupled with the in-service treatment raises the question of whether an examination and opinion are warranted.  Thus, the evidence received since February 1989 is both new and material to the claim at issue.

Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for dermatitis.  In determining that the evidence submitted since the February 1989 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  The underlying claim for service connection on the merits is considered in the remand, below.

Extension of Convalescent Period

In September 2011, the RO issued a rating decision assigning a temporary evaluation of 100 percent, effective November 4, 2010, following surgery on that date related to his service-connected left foot pes planus.  The RO relied upon medical evidence showing the Veteran stopped using a cam walker in January 2011 and assigned the convalescent rating for two months.  The Veteran contends a longer period of convalescence was warranted and, therefore, seeks an extension of the temporary total convalescence rating pursuant to 38 C.F.R. § 4.30. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2016).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, the governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30 (2016). 

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence;  (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or (3).  Extensions of one or more months to as many as six months beyond the initial six months period may be made only under 38 C.F.R. §  4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30(b). 

Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30(b)(2).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. 
§ 4.30.  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30.

Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

VA treatment records show the Veteran underwent a triple arthrodesis with percutaneous gastroc lengthening of the left lower extremity on November 4, 2010.  The operative report shows this surgery followed treatment for pes planus with a particularly painful left foot and a notation that the pes planus was not fully reducible.  The Veteran was discharged from the hospital on November 5, 2010.  A follow up note dated November 22, 2010, shows the examiner's opinion that six months of convalescence would be needed.  A November 24, 2010, note shows the prescription of a cam walker and instruction for no weight bearing.  In January 2011, the Veteran was seen for follow up with his podiatrist, at which time his surgery incisions were noted as healed and he reported being able to put weight down on his boot and walk at times.  Mild edema was noted at that time.  This report shows the podiatrist indicated the Veteran could stop using the cam walker and again start using regular shoes.  Based upon this finding, the RO ended the convalescent rating on the last day of January 2011.  The Veteran contends, however, that he was not fully recovered and is entitled to the full six month period of convalescence noted by his foot surgeon immediately following the surgery.
In February 2014, the Veteran's VA podiatrist submitted a statement confirming that the Veteran had required six months to fully recover following his November 4, 2010, left foot surgery due to the complex nature of the reconstruction of the left foot.

The RO appears to have ended the convalescent rating solely based upon the Veteran's authorization to stop using a cam walker and boot, rather than based upon the competent medical provider's opinion, both at the time of the surgery and well after the period of convalescence ended, that the Veteran required six months of convalescence immediately following the left foot surgery.  Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30(b)(2). 

As the podiatrist noted in November 2010 and again in February 2014 that took the Veteran six months to fully recover from his left foot surgery on November 4, 2010, the Board finds that the Veteran is entitled to an extension of the temporary total rating to May 31, 2011, six months following the surgery.  The Board finds that an extension of the temporary total rating beyond May 31, 2011 is not warranted.  In this regard, the evidence of record does not show that during this period, the Veteran experienced severe postoperative residuals from his left foot surgery, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement; or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.  Moreover, the competent medical evidence confirmed the need for six months of convalescence, but no more.  Therefore, an extension of the temporary total disability rating beyond May 31, 2011 is not warranted.

Pes Planus Rating Prior to November 4, 2010

Procedural History

The Veteran is seeking a higher schedular rating than that assigned for his service-connected bilateral pes planus.  The Veteran was initially awarded service connection for pes planus and assigned a non-compensable evaluation, effective November 8, 1988, following his separation from his first period of active duty service.  In May 2002, he submitted a claim for an increased evaluation of pes planus.  However, as he was on active duty at that time, VA informed him by letter that it did not have jurisdiction to evaluate his claim at that time and advised him to re-file upon separation.  The Veteran separated from service in September 2005 and his non-compensable evaluation for pes planus was reinstated effective September 23, 2005.  VA did not receive another statement from the Veteran indicating that he wished to have his service-connected foot disability re-evaluated until March 6, 2007.  Although the VA Adjudication Procedure Manual (see M21-1MR, III.i.2.A.1.c) indicates that a service member must be within 180 days of discharge in order to file a claim, here, the appellant had already achieved Veteran status through his prior service.  As such, his May 2002 claim was pending upon his discharge.  The Board will address the disability rating assigned for his bilateral pes planus from September 23, 2005, the date of his last discharge from service.  See VAOPGCPREC 10-2004. 

In May 2008, the RO issued a rating decision and, in pertinent part, denied the claim for a compensable evaluation for pes planus.  The Veteran perfected an appeal and in an April 2011 decision, the Board denied the claim for a compensable rating prior to August 3, 2009, but awarded a 10 percent rating from August 3, 2009.  In April 2011, the Board also remanded the matter of whether a rating in excess of 10 percent is warranted for pes planus from August 4, 2009, forward.  The Veteran appealed the Board's decisions to the Court of Appeals for Veterans Claims (Court).  In August 2012, the Court issued a Memorandum Decision vacating the Board's April 2011 decisions related to the pes planus rating.  

In July 2013, the Board issued a new decision.  The Board awarded a 10 percent rating for bilateral pes planus from September 23, 2005, as well as a 30 percent evaluation from August 3, 2009, to November 4, 2011, for the left foot, with a 10 percent evaluation for the right foot from August 3, 2009.  The Board also found that a disability rating in excess of 10 percent is not warranted for bilateral pes planus from the date following the assignment of his temporary total rating.  The Veteran appealed this decision to the Court.  In June 2016, the Court issued a Memorandum Decision vacating the Board's July 2013 decision.  The Court, however, opted not to address the contentions of the Veteran in relation to the schedular findings on pes planus and, rather, found the matter to be inextricably intertwined with the matter of the extension of the end date for the convalescent rating.  As the temporary total evaluation has been extended to May 31, 2011, by way of the decision herein, the matter of the appropriate schedular ratings for the Veteran's pes planus is now again before the Board.  Given the assignment of a temporary total rating from November 4, 2010, through May 31, 2011, the increased rating issue now encompasses the rating prior to November 4, 2010, and the rating after May 31, 2011.  The Board observes the directive in the Court's June 2016 Memorandum Decision to not disturb Board's July 2013 findings favorable to the Veteran.  Thus, the matter remaining on appeal is limited to whether increases in excess of those assigned are warranted for the relevant time periods.  The rating prior to November 4, 2010, is considered here and the matter of whether an increase is warranted after May 31, 2011, is considered in the remand, below.  

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board has considered whether staged ratings are appropriate for the disabilities on appeal.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claims.

As noted, the Veteran is in receipt of a 10 percent evaluation, effective September 23, 2005, for bilateral pes planus, with the 10 percent rating continuing for the right foot, but a 30 percent rating assigned for the left foot, effective August 3, 2009.  The question in this appeal is whether increased ratings are warranted for the period prior to November 4, 2010.  For the entirety of the appellate period, those ratings have been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under DC 5276, a non-compensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.  A 30 percent rating is awarded where unilateral flatfoot is manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  For a 50 percent rating, these symptoms must be shown bilaterally.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

A June 2005 service physical, completed as part of Medical Evaluation Board (MEB) proceedings, reflects diagnosis of mild asymptomatic bilateral pes planus.  An August 2005 service record reflects that the Veteran was experiencing bilateral foot pain, mainly around the arch, greater on the left side.  Upon examination, the feet were not swollen and showed "good" range of motion, but tenderness to palpation at the left central arch area.  Pes planus was apparent.  An accompanying report of radiographic evaluation also reflects an os supranaviculare, bilateral bipartite tibial sesamoid of the distal first metatarsal, and a bilateral os perineum. Subsequently, the Veteran was discharged from service due to disability - the MEB report does not list pes planus among the disabilities not meeting retention standards.

VA afforded the Veteran a foot examination in December 2007.  The examiner observed that the Veteran had experienced flat feet throughout his service and they had progressively worsened.  At the time of the examination, the Veteran reported having lost arch inserts that were provided to him during service and, as a result, experiencing more pain.  He reported pain, fatigability, stiffness, and lack of endurance in his arches upon standing or walking.  The Veteran indicated that his symptoms flared several times a year, but less than monthly, and each flare lasted one to two days.  The Veteran reported being able to stand for approximately one hour without pain and to walk one quarter mile before pain stared.  The effects of the impairment were described as mild.  Detailed examination of the feet revealed tenderness at the bilateral arches and pronation of the left foot, but normal alignment of the bilateral Achilles tendons.  The weight bearing line for each foot was over the great toe.  X-ray revealed "mild" pes planus.  The examiner observed that the functional effects of pes planus were decreased mobility due to increased pain and noted that the pain had worsened during the Veteran's service.

An August 2009 treatment note reflects that the Veteran reported for treatment of pes planus and specifically stated that one foot "burns" at the end of his work shift. He was counseled as to surgical correction, but stated he was not interested in surgery at that time.  The Veteran was issued another pair of insoles.

The Veteran also received a VA examination in August 2009.  At that time, he reported constant heel and arch pain despite use of insoles.  The examination report again reflects that the Veteran could stand for approximately one hour and could walk one quarter mile.  There was no swelling of either foot, but the left foot was moderately pronated with a visibly apparent Achilles deviation - inward bowing. Further, there was left forefoot and midfoot malalignment that was painful to manipulation.  The weight bearing line was medial to the great toe.  However, for the right foot, there was no forefoot or midfoot malalignment.  The weight bearing line was over the great toe.  The Veteran informed the examiner that he was working full time as a security guard, which required standing, but he had not missed any work as the result of his foot disability.

In January 2010, the Veteran testified before the undersigned that his pes planus resulted in pain while walking or standing.  He stated that the pain had worsened over time.  A February 2010 VA treatment note refers to "complete collapse" of the foot on the left side with pain upon palpation of tendons in both feet.
In early October 2010, the Veteran reported left foot Achilles pain and requested surgical evaluation.  He was noted to have eversion of the left foot with mild bilateral pes planus.  Later that month, he was evaluated for a surgery for his left foot.  He reported having tried inserts in the past, but never being free of pain and stated that the left foot was always more painful.  The podiatrist noted pain along the Achilles tendon of the left foot and observed a pes planus deformity, not fully reducible, resulting in significant loss of function.  The podiatrist also observed that radiographs showed no fracture or significant degenerative disease, but mild bilateral pes planus - the left foot was described as symptomatic.  The Veteran then underwent surgery of the left foot on November 4, 2010.

Upon a comprehensive review of the record for the period prior to November 4, 2010, the Board finds that the evidence as a whole demonstrates that the Veteran's symptoms approximate the criteria for the presently assigned 10 percent evaluation, but no more, at the time of his discharge from service.  Specifically, although flat feet were not noted among disqualifying disabilities by the MEB, the Veteran is competent to report his symptoms of pain and decreased mobility.  Here, the Veteran plainly believed that his foot pain had worsened in 2002, when he filed his claim for an increased disability rating (even though he was on active duty at that time) and he reported for evaluation of foot pain in 2005, months prior to his discharge from service.  His contentions are supported by the December 2007 VA examination report which shows that he again reported his foot pain had increased while he was in service.  The Board notes that a non-compensable evaluation is warranted when pes planus symptoms are "relieved" by arch support and that the Veteran reported use of inserts to the 2007 examiner.  However, the examination report reflects that those inserts decreased, rather than relieved his pain, and that he had experienced flares of symptoms since service.  Moreover, although there is no medical evidence as to the weight bearing line or placement of the Achilles in between the Veteran's discharge from service and the December 2007 evaluation, the Board affords him the benefit of the doubt in determining that he experienced at least tenderness of the feet with manipulation as well as pain upon use and weight bearing line over the great toe upon discharge from service.  As such, the 10 percent rating assigned is indeed appropriate.  However, with regard to a showing of severe symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, or characteristic callosities to warrant a higher rating, the Board observes that the Veteran's left foot exhibited pronation at both the 2007 and 2009 examinations.  However, the Board finds that no higher evaluation is warranted until the date of the latter examination.  As noted above, when a question arises as to which of two ratings applies under a particular code, the higher rating is assigned only if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7. Although the medical evidence indicates that the Veteran's left foot was pronating at the time of the 2007 examination, there was no indication of swelling or callosities or pain - rather than tenderness - upon manipulation.  Thus the Veteran's left foot only displayed one example of objective evidence of marked deformity at that time - this single symptom does not bring his clinical picture into approximation with the next higher, "severe," rating. 

Subsequently, at the August 3, 2009 examination, the Veteran's left foot disability was manifested by an additional degree of pronation, malalignment, accentuated pain, and inward displacement of the Achilles.  Further, in early 2010, the left foot was described by a VA podiatrist as having collapsed completely; surgery was identified as the only treatment that could provide relief.  However, the medical evidence indicates no worsening of the right foot and the 2009 examiner specifically noted no malalignment or tendon displacement of the right foot.  Based on this clinical disparity between the Veteran's feet, the Board finds that the left foot, alone warranted a "pronounced" disability evaluation at the time of the 2009 examination.  Although the Veteran reported working full-time at a job that required standing, the Board affords him the benefit of the doubt as clinical evidence reflects that his left foot exhibited multiple symptoms, including lack of improvement with orthotics, listed as criteria for a 30 percent, unilateral, rating under Diagnostic Code 5276. 

However, as the 2009 examiner does not describe, and the Veteran does not contend to experience, any symptoms such as pronation, abduction, pain on manipulation (rather than tenderness to palpation), swelling, or callosities in the right (italics added for emphasis) foot, the Board finds that a moderate, 10 percent disability rating remains appropriate for the right foot.  Under Code 5276, a 10 percent is warranted for moderate pes planus disability of one or both feet.  38 C.F.R. § 4.71a.

The Board has also considered whether any higher ratings may be warranted under other potentially applicable diagnostic codes but has determined that the most appropriate diagnostic code for rating the disability is the diagnostic code for flat feet and that no reasonable basis exists for assigning a higher rating under another diagnostic code.  The Veteran does not have claw foot, or malunion or nonunion of the tarsal or metatarsal bones as documented by multiple VA examiners; therefore, consideration of Diagnostic Codes 5278 or 5283 are not warranted.  Further, the evidence is also devoid of a showing of a moderately-severe foot injury on the right foot as would warrant consideration of Diagnostic Code 5284 for that foot.  With regard to the left foot, there is similarly no evidence of moderately-severe foot injury prior to the August 2009 examination and, from that date prior to his corrective surgery, the Board has already assigned a 30 percent rating under Code 5276.  As a 30 percent is the same rating that would be assignable for a severe foot injury under Code 5284, application of that Code does not avail him of a higher rating.

Finally, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) have also been considered.  However, other than has already been awarded, an increased evaluation is not warranted on the basis of functional loss due to pain or weakness in this case, as those symptoms are already contemplated by the criteria of Code 5276.  The Veteran's objective symptoms are supported by pathology consistent with the assigned ratings, with the exception of where the Board has already applied 38 C.F.R. § 4.59 to award the bilateral 10 percent from September 2005.  In any event, the Veteran's disability evaluations in this case are not based on range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In sum, the Board finds that the preponderance of the evidence does not support the assignment of a disability rating in excess of 10 percent for either foot prior to August 3, 2009, or in excess of 30 percent for the left foot from August 3, 2009, or in excess of 10 percent for the right foot at any time prior to November 4, 2010.  

Effective Date Claims

In general, the effective date of an award based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

Left Leg Shortening

The Veteran contends a date prior to September 23, 2005, is warranted for the award of service connection for left leg shortening.  A review of his claims file reveals that he originally filed a claim for service connection for a "problem with both legs" by way of a VA Form 21-526 received on November 21, 1988.  The Board notes that he separated from active service on November 7, 1988; thus, this claim was filed within one year after separation from service.

In February 1989, the RO issued a rating decision, which was mailed to the Veteran in April 1989.  In this decision, the RO denied both bilateral tibia stress fractures and shin splints, and left leg shortening.  The RO found the left leg shortening to be a constitutional or developmental abnormality.

In June 1989, the Veteran submitted a statement indicating his disagreement with the February 1989 rating decision, but listing no disabilities.  The RO sent him a letter in July 1989 asking him to specify what disabilities he was in disagreement with.  In response, the Veteran returned the July 1989 letter with handwritten notes indicating his specific areas of disagreement.  This letter includes the following statement:  

3) Legs - My legs bother me a lot [especially] when I run or stand for long periods of time.  I was still on development for growth when I got in the Service (21 years).  The exercises that I performed during my time could affect the length difference that I have.  [It] was not like this before the Army.

This handwritten letter from the Veteran was stamped by the RO as a Notice of Disagreement.  The Board finds this as undoubtedly a notice of disagreement (NOD) with the February 1989 denial of service connection for left leg shortening.  However, this issue was not included in the September 1989 statement of the case (SOC) issued in response to the Veteran's NOD.  In fact, it was not until after the Veteran's 2005 claim, denial and NOD that the RO issued an August 2007 SOC on the left leg shortening issue.  The Veteran perfected that appeal and ultimately, following a July 2013 Board remand, the RO issued an August 2015 awarding service connection for left leg shortening, effective September 23, 2005.  The Board finds, however, that the Veteran's claim for service connection for left leg shortening has been open since his initial November 1988, claim, as he timely filed an NOD with the February 1989 denial of that claim.  It was simply not until August 2007 that the RO issued an SOC on the appeal.  Moreover, the RO clearly found the left leg shortening existed at the time of that earlier, 1989, denial, as it was denied as a constitutional or developmental abnormality.  

Thus, the record adequately establishes that his now service-connected left leg shortening was present when the claim was filed, which was within one year of his separation from active service.  Therefore, the appropriate effective date for the award of service connection for left leg shortening is November 8, 1988, the day after the Veteran's separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

Knees

The Veteran contends that an effective date prior to September 30, 2008, is warranted for the award of service connection for both his left and right knee strain.  A review of the claims file reveals that the Veteran submitted a statement on November 1, 1989.  In particular, he stated, "I want also the VA to consider the car accident that I [had] in active duty in which I...injured some parts of my body.  Some of [these] parts were...knees (R knee was worst)..."  The Board notes that the Veteran had filed an official claim on a VA Form 21-526 in November 1988.  This November 1, 1989 statement, therefore, meets the criteria for an informal claim under the law at that time.  38 C.F.R. § 3.155 (1990).  The Veteran was clearly raising a claim for service connection for both knees related to an in-service automobile accident.  The Board in March 1991, June 1997, and again in October 2000, noted that a knee claim was raised and referred it for RO consideration.  While the Board only referred a right knee claim in 1991, the informal claim clearly raises claims as to the "knees" in the plural sense.  

The RO did not adjudicate the Veteran's knee claims until after he again raised the claims in September 2008.  An August 2009 rating decision awarded service connection for both knees effective September 30, 2008.  The Veteran challenged the effective date assigned.

The Board notes the RO's reliance on medical records dated between 1988 and 2009.  The Board finds no reason to question the existence of the knee disability at the time he initially filed his claim on November 1, 1989.  Moreover, the claim was received within one year after his November 7, 1988, separation from service.  It is unclear to the Board why the RO failed to adjudicate the claim for so many years, despite the Board's repeated referrals.  Nonetheless, the existence of a November 1, 1989, claim for service connection for the "knees" is undoubtable.  

In sum, the record adequately establishes that the Veteran's now service-connected right and left knee disabilities were present when the claim was filed, which was within one year of his separation from active service.  Therefore, the appropriate effective date for the award of service connection for both the right knee strain and the left knee strain is November 8, 1988, the day after the Veteran's separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

 
ORDER

The appeal of entitlement to service connection for PTSD is dismissed.

The appeal of entitlement to service connection for a cardiac disorder is dismissed.

The appeal of entitlement to service connection for a right elbow disorder, to include as secondary to carpal tunnel syndrome, is dismissed.

The appeal of entitlement to service connection for a right shoulder disorder, claimed as bursitis, is dismissed.

The appeal of entitlement to service connection for residuals of a neck injury is dismissed.

The appeal of entitlement to service connection for asbestosis is dismissed.

The appeal of entitlement to service connection for a head condition is dismissed.

The appeal of entitlement to service connection for a face condition is dismissed.

The appeal of entitlement to service connection for defective vision is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for dermatitis is reopened and, to this extent only, the appeal is granted.

The appeal of entitlement to an initial compensable rating for left leg shortening is dismissed.

The appeal of entitlement to an initial rating in excess of 30 percent for kidney stones is dismissed.

The appeal of entitlement to an initial compensable rating for epididymitis is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The appeal of entitlement to a rating in excess of 10 percent for left shoulder acromiclavicular degenerative joint disease is dismissed.

The appeal of entitlement to a rating in excess of 10 percent for maxillary sinusitis is dismissed.

An extension of the convalescent rating for left foot pes planus to May 31, 2011, is granted.

A rating for the service-connected pes planus in excess of 10 percent (bilateral) prior to August 3, 2009; 30 percent (left foot) from August 3, 2009, to November 4, 2010; and 10 percent (right foot) from August 3, 2009, to November 4, 2010, is denied.  

An effective date of November 8, 1988, for the award of service connection for left leg shortening is granted.  

The appeal of entitlement to an effective date prior to September 23, 2005, for the award of service connection for left ankle sprain is dismissed.

The appeal of entitlement to an effective date prior to September 23, 2005, for the award of service connection for right ankle strain is dismissed.

The appeal of entitlement to an effective date prior to December 27, 2007, for the award of service connection for kidney stones is dismissed.

The appeal of entitlement to an effective date prior to February 16, 2007, for the award of service connection for right epididymitis is dismissed.

An effective date of November 8, 1988, for the award of service connection for right knee strain is granted.  

An effective date of November 8, 1988, for the award of service connection for left knee strain is granted.  


REMAND

The Board's review of the claims file reveals that further RO action with regard to the appeals discussed below is warranted.  While the Board regrets the additional delay as to these claims, a remand is required.

Carpal Tunnel Syndrome

The Veteran is seeking to establish service connection for carpal tunnel syndrome of both the right and left wrists.  In both 2011 and 2013, the Board remanded these claims in order for the RO to provide the Veteran with notice as to how to establish service connection for a disability incurred during active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Such notice was provided in September 2013.

In its 2013 remand, the Board also found deficiency in a prior VA examiner's opinion.  The Board required an examiner to provide an addendum opinion to address a May 1997 VA treatment note and October 2006 VA diagnosis of carpal tunnel syndrome, as well as the Veteran's contention that his carpal tunnel syndrome began during a period of reserve service and was then aggravated by his 1999 to 2005 period of active service.  The Board also required a new opinion to address whether any wrist disability clearly and unmistakably existed prior to the service period beginning in 1999, and, if so, whether the disability was clearly and unmistakably not aggravated during or as a result of that service.  The September 2014 opinion obtained is grossly inadequate.  The VA examiner did comment on the May 1997 report, but was otherwise entirely nonresponsive to the Board's remand requirements.  The examiner did not discuss the Veteran's lay observations and contentions.  The examiner did not provide an opinion as to whether there is clear and unmistakable evidence of a preexisting wrist disability.  The examiner merely stated that there is no evidence in the service treatment records to show that the Veteran aggravated his carpal tunnel syndrome during active service and stated that the Veteran's worsening in symptoms are due to normal aging.  The opinion provided was not the opinion required.  Moreover, the examiner did not provide a rationale for the opinions given.  The findings in this report and the reliance upon them by the RO do not represent substantial compliance with the Board's prior remand directives.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For these reasons, the matters of whether service connection is warranted for left and right wrist carpal tunnel syndrome must again be remanded.

Hearing Loss

The Veteran contends that both service connection is warranted for a hearing loss disability in the left ear, and a compensable rating is warranted for his already service-connected right ear hearing loss.  A review of the Veteran's voluminous records over the course of this longstanding appeal reveals that the clinical records within the file related to hearing loss are incomplete.  

Service connection for left ear hearing loss has been denied due to the Veteran not meeting the criteria for a hearing loss disability as defined by 38 C.F.R. § 3.385.  In order to determine the existence of a hearing loss disability under 38 C.F.R. § 3.385 and to determine the appropriate rating under 38 C.F.R. § 4.85, the Board must examine the results of auditory testing, which includes puretone threshold testing and Maryland CNC word recognition testing.  

The Veteran's claim was filed in June 2008.  September 2009 VA audiology clinic notes show that the Veteran reported an increase in his difficulty hearing, especially on the right side, since his most recent deployment.  Puretone threshold testing and word recognition testing occurred, but the results are not provided.  The report, however, notes that the right ear is within normal limits between 250 and 2000 Hertz with sloping mild to moderately-severe sensorineural hearing loss (SNHL) at 3000 to 6000 Hertz, and moderate SNHL at 8000 Hertz.  In the left ear, the clinician noted puretone thresholds within normal limits from 250 to 1000 Hertz and at 8000 Hertz, but notched mild SNHL from 2000 to 6000 Hertz.  Word recognition scores were merely noted as "excellent." 

In April 2010, a VA audiology clinic note shows the Veteran reported noticing a change in hearing approximately one year earlier while working as a security guard in a casino.  This note simply states that puretone asymmetry was unchanged from a September 2009 audiogram.  No test findings are present within the report.

In November 2010, the Veteran reported having a hearing test at the Tampa VA Medical Center (VAMC) on August 30, 2010.  There is no August 30, 2010, report in the file, but an October 2010 note again shows that puretone and speech recognition testing occurred.  This report suggests the right ear finding were within normal limits at 250 to 3000 Hertz, but with mild SNHL at 4000 Hertz, and moderately severe SNHL at 6000 to 8000 Hertz.  The left ear showed mild notched high frequency SNHL at 4000 to 6000 Hertz with normal findings at all other frequencies.  Word recognition was again merely noted as "excellent."  The actual test results are not available, and the report merely shows, "Results available in CPRS Tools, Audiology Display."

A July 2011 audiology clinic note shows the Veteran as reporting for follow up to a comprehensive audiologic evaluation.  The clinician noted, "Audiometric information is available under 'tools' and 'Audiogram Display.'"  This report shows right ear hearing within normal limits except for mild to moderate high frequency hearing loss, and left ear hearing within normal limits except for a mild conductive component in low frequencies.  An April 2012 audiology clinic consultation report shows the same information related to where to find the audiogram report and the same findings as to the right and left ears.

There is no additional audiological findings within the claims file after this date.  Thus, it appears that the evidence related to the Veteran's claimed hearing loss disability is largely incomplete.  The audiogram reports showing puretone threshold testing and speech recognition testing results referred to in September 2009, April 2010, November 2010, July 2011, and April 2012 must be associated with the claims file, as well as any audiological findings since that time.  38 C.F.R. § 3.159(c)(2) (2016).

Moreover, more than five years has passed since the Veteran's most recent VA audiological examination, which was conducted in October 2011.  On remand, in addition to associating ongoing relevant treatment records with the claims file, the Veteran should be afforded an updated VA examination to assess the nature and severity of his hearing loss.

Dermatitis

The Veteran contends that service connection is warranted for dermatitis.  In February 2010, he asserted his dermatitis is related to "allergies to clinical soaps and other conditions."  

The Veteran first entered active service in July 1979.  At the time of his March 1979 enlistment examination, the examiner noted no skin abnormality at the time of examination, but noted the Veteran's report of a history of "sinus & skin allergy problems."  In November 1979, the Veteran was provided a cream to decrease the dryness of his skin.  Another November 1979 clinical note shows the Veteran reporting his skin is dry in wintertime.  A December 1979 follow up note shows he was feeling better with the cream.  At the time of his August 1988 exit examination related to his first period of service, the Veteran indicated "yes" to a history of skin diseases.  Handwritten notes on this document indicate "Skin diseases - Rashes &/or Allergies."  He again reports skin problems on an August 1989 Report of Medical History, which was during a period of Reserve service.

A June 1991 Report of Medical History, filled out by the Veteran during his second period of active service, shows he noted "yes" to a history of skin diseases and he wrote in the word, "Allergies."  An August 1994 Report of Medical History, during a period of Reserve service, shows the Veteran marking "Don't Know" for a history of skin disease.  This is again reported in September 1996, which was also during a period of Reserve service.

During his final period of active service, a February 2001 clinical note shows the Veteran reporting with a rash on his left arm and right knee.  The clinician observed well-demarcated, red, scaling elevated plaques with raised borders and tiny vesicles on the left arm and right leg.  Epidermomycosis was diagnosed.   In April 2001, the Veteran reported due to itching and rash to both forearms, his abdomen and both lower extremities.  He reported that he suspected an allergy to laundry detergent.  He also reported noticing the change in his skin after increasing the dosage of medication used for his sinus infection.  The clinician observed a patch-like rash and diagnosed dermatitis.  A May 2001 treatment note shows the Veteran returning after 1 1/2 months due to a return of the rash in the same area.  The rash was observed on his arms, chest and legs.  Dermatitis was again diagnosed.  An undated follow up note shows reports of the rash worsening.  However, a September 2001 Report of Medical History and the accompanying Report of Medical Examination are without any indication of a history of a skin disorder.  A May 2005 Report of Medical History shows the Veteran indicated "no" when asked whether he had a history of skin diseases, such as acne, eczema, or psoriasis.

Following service, ongoing VA treatment records show treatment for dermatitis and xerosis.  See June 2008, August 2009 and January 2011 records.

The Veteran was afforded a VA examination in October 2011.  The examiner confirmed the existence of dermatitis.  The examiner also observed folliculitis barbae at the base of the skull and posterior neck with several scabbed areas.  As to its etiology, the examiner accurately observed that the Veteran entered service in 1979 with a complaint of sinus and skin allergies, but a normal skin examination.  The examination report shows the examiner was asked only to provide an opinion as to whether the Veteran's pre-service dermatitis was permanently aggravated by his military service or whether it is increased due to the natural progression of the disease.  The examiner responded only to say that such an opinion cannot be rendered without resort to mere speculation.  The examiner explained that there has been little documentation of the degree or location of dermatitis in the military treatment records and suggested there has been only one instance after military service.  The Board finds this opinion to be inadequate.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2016).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03 (July 16, 2003).  The Board must follow precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014).  In this case, the VA examiner has not yet opined whether there exists clear and unmistakable evidence that the Veteran's claimed dermatitis existed prior to service, especially given the normal skin examination upon entry in 1979.  Thus, the aggravation opinion rendered by the examiner is not an adequate analysis of this aspect of the Veteran's claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described above, the Board finds the October 2011 examiner's opinions to be inadequate.  Given the passage of more than five years since this examination, and the varying nature of a skin disorder, the Board finds this matter should be remanded for a new examination and opinion.

Left and Right Ankle Ratings

The Veteran contends that a compensable rating is warranted for his right ankle sprain and that a rating in excess of 10 percent is warranted for his left ankle sprain.  He was initially awarded service connection for both ankles following the Board's July 2013 remand.  Service connection was awarded effective September 23, 2005; hence, the appropriate rating for the entire period remains on appeal.

The Veteran underwent VA examination in August 2009 and suggested that his ankle should be examined, however, the RO had not ordered an examination of the ankle.  The Veteran was afforded a single VA examination during the pendency of this claim, which was in April 2012.  Bilateral ankle strain was confirmed.  At this time, the Veteran confirmed his ongoing pain in both ankles since his active service, worse on the left side due to his left foot surgery.  The Veteran reported no flare-ups.  Right and left ankle plantar flexion was to 45 degrees or greater with no evidence of painful motion on the right and indicated painful motion beginning at 45 degrees or greater on the left.  Right and left ankle dorsiflexion was to 20 degrees or greater with no evidence of painful motion on either side.  Range of motion was unchanged following repetitive use testing.  The examiner then checked the box for "no" for the question, "Does the Veteran have any functional loss and/or functional impairment of the ankle?"  The examiner then went on to mark no boxes under the variety of descriptions of functional loss.  This includes marking nothing for pain on movement, despite the indication earlier in the report that he experienced pain on range of motion testing of the left ankle at 45 degrees or more.  Further, later in the report the examiner noted that the Veteran has pain and swelling with walking.  Thus, the examiner's findings related to functional limitations imposed by the service connected ankle disorders is inconsistent with the indications of pain and swelling with movement and use in other areas of the report.  

Moreover, recently in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, both ankles are service connected, thus both have been deemed disabled.  Thus, range of motion measurements of an opposite undamaged joint is not possible here.  However, there is a need for testing for pain on both active and passive motion and when weight-bearing and nonweight-bearing.  The April 2012 VA examiner did not conduct Correia-compliant testing.  A remand is required in order to obtain an adequate examination and opinion under the current law.  

Depression Rating

The Veteran is seeking a rating in excess of 30 percent for depression, not otherwise specified.   The Veteran's most recent VA examination related to depression occurred in 2012.  The Board is aware of the 2015 PTSD examination; however, this pertained solely to establishment of a PTSD diagnosis.  The Veteran's PTSD claim has since been withdrawn.  As such, this examination report has little relevance to the claim for an increase for depression.

Since the 2012 depression examination, the Veteran's VA outpatient treatment records have suggested a potential worsening in this disability.  In particular, November 2013 VA psychiatry outpatient notes show an increase in depressive and anxiety symptoms and a trial of Zoloft was started at 25 mg.  August 2014 notes show continued use of this medication, but at 50 mg.  As there is a suggestion of a worsening in the Veteran's psychiatric symptoms since the April 2014 examination, the Board finds that the most recent examination is potentially not representative of the current severity of the disability.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  As such, remand is required so that the Veteran can be afforded a new examination to determine the severity of his service connected depressive disorder.

GERD from August 3, 2009 to the Present

The Veteran is seeking a rating in excess of 10 percent for his service connected GERD for the period from August 3, 2009, to the present.  Service connection was awarded for this disorder by way of a September 2006 rating decision and an initial noncompensable rating was assigned.  The Veteran appealed that rating and in August 2007 a rating decision was issued and the Veteran was awarded an initial 10 percent rating.  The Veteran perfected an appeal of the initial rating.  In April 2011, the Board denied a rating in excess of 10 percent prior to August 4, 2009, and remanded the matter of whether a rating in excess of 10 percent is warranted from that date forward.  In July 2013, the Board issued a decision denying a rating in excess of 10 percent from August 4, 2009, forward.  The Veteran appealed this determination to the Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a Memorandum Decision and vacated the Board's July 2013 decision denying a rating in excess of 10 percent for GERD since August 4, 2009.

The Court found fault in the April 2012 VA examination related to GERD and found that the Board erred by relying upon this examination report.  In particular, the Court noted that there is no indication that the VA examiner assessed the Veteran's symptoms without the beneficial effects of medication.  The Board then, in its July 2013 decision, relied in part on the fact that the Veteran's symptoms are controlled by medication.  When the use of medication is not a factor in the disability rating criteria under which a disability is evaluated, the Board commits legal error by considering the ameliorative effects of such medication.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The April 2012 VA examination is the only such examination of GERD for the period on appeal.  The Board also observes that more than five years has passed since this examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   

Because the 2012 examiner did not assess the disability without consideration of the beneficial effects of medication, and because the 2012 findings are not likely representative of the current severity of the Veteran's GERD, the Board finds a remand of this issue is warranted in order to afford the Veteran an updated VA examination.

Lumbar Spine Rating from May 15, 2006, to the Present

The Veteran is seeking a rating in excess of 20 percent for lumbar spine degenerative disc disease, L4-L5 and facet joint arthritis, L5-S1, from May 15, 2006, to the present.  The RO awarded the 20 percent rating by way of the September 2006 rating decision on appeal.  In April 2011, the Board denied a rating in excess of 20 percent prior to May 15, 2006 and remanded the matter of whether an increase is warranted from that date forward.  The Veteran appealed the denial of a rating in excess of 20 percent prior to May 15, 2006 to the Court.  An August 2012 Memorandum Decision affirmed the Board's findings as to this appeal period.  Following the remand development, in July 2013, the Board denied a rating in excess of 20 percent since May 15, 2006.  The Veteran appealed this decision to the Court, in a June 2016 Memorandum Decision, vacated the Board's July 2013 decision. 

In its April 2011 remand, the Board ordered VA orthopedic and neurologic examinations to determine the severity of his lumbar spine disability.  The remand directives included instruction to state whether there is any favorable or unfavorable ankylosis of the lumbar spine.  In April 2012, a VA examiner noted the Veteran's range of motion findings as including forward flexion ending at 90 degrees or greater and extension, left and right lateral flexion and rotation all ending at 30 degrees or greater with no evidence of painful motion.  The examiner noted there was no change with repetitive testing.  As was noted in the Court's Memorandum Decision, however, the lumbar spine examination report includes no findings related to whether or not the lumbar spine disability is manifested by ankylosis.  Because the Board's prior remand required such findings, the absence amounts to noncompliance with the remand directives.  The Board has no choice but to remand this issue for a new examination that is in compliance with the 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, recently in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While there is no opposite joint to the lumbar spine, there is a need for testing for pain on both active and passive motion and when weight-bearing and nonweight-bearing.  The April 2012 VA examiner did not conduct Correia-compliant testing.  A remand is required in order to obtain an adequate examination and opinion under the current law.  

Obstructive Sleep Apnea Rating

The Veteran's appeal of his rating for obstructive sleep apnea (OSA) also includes the matter of whether separate ratings are appropriate for OSA and asthma.  The Veteran was awarded service connection for asthma by way of a February 1989 rating decision.  A noncompensable rating was assigned.  In March 2006, he filed a claim for service connection for OSA.  Service connection was granted by way of a September 2006 rating decision.  An initial 50 percent rating was assigned, effective September 23, 2005.  In October 2009, the Veteran submitted an increased rating claim related to his OSA.  A September 2011 rating decision confirmed and continued the 50 percent rating.  In his October 2011 notice of disagreement (NOD), the Veteran indicated his OSA had worsened.  At the time of the April 2014 statement of the case (SOC), the RO recharacterized this as a matter of whether separate ratings for asthma and OSA were appropriate.  The Veteran filed a VA Form 9 in June 2014.  As the Veteran was clearly appealing the rating assigned for OSA, the Board finds that issue to be on appeal, to include the matter raised by the RO in the April 2014 SOC as to whether the separate asthma rating is appropriate.

Initially, the Board observes that the Veteran was afforded VA examination related to his OSA in August 2009 and again in January 2010.  At the time of his October 2011 NOD, the Veteran reported a worsening in the condition.  Yet, he has not been afforded a VA examination in more than seven years.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  In this case, the Veteran clearly reported a worsening and this worsening was alleged nearly six years ago.  This matter must be remanded in order to afford the Veteran a new examination.

At the time of this examination, an assessment should be made by a competent medical professional as to whether the symptoms of the service-connected asthma are separate and distinct from the service-connected OSA, or whether the symptoms are one and the same.

Pes Planus Rating Since May 31, 2011

The Veteran is seeking a rating in excess of 10 percent for his bilateral pes planus for the period since May 31, 2011, the end of his convalescent rating following surgery.  The ratings for the period prior to this date are decided, above.

By way of an April 2011 remand, the Board directed the RO to afford the Veteran an updated VA examination with instruction for the examiner to specifically describe objective evidence of marked deformity (pronation, abduction, etc.), state whether there is pain on manipulation, describe the severity of pain on manipulation, describe the severity of pain due to pes planus on use of the feet, state whether there is any indication of swelling on use, whether there are callosities, and describe the appearance of the Achilles tendon, and state where the weightbearing line is currently placed.  VA afforded the Veteran an examination for his feet in April 2012.  At that time, the Veteran reported experiencing mid-sole foot pain during long walks. The examiner noted the Veteran as having pain on use of both feet and that the pain was accentuated bilaterally.  The examiner noted no pain upon manipulation of the bilateral feet, no swelling on use, and no characteristic calluses, but that the Veteran's symptoms are relieved by the use of orthotics.  Extreme plantar tenderness was not noted in either foot.  The examiner indicated that there was no marked deformity in either foot.  There was no pronation of either foot and weight bearing did not fall over or medial to the great toe.  There also was no inward bowing, displacement, or spasm, of the Achilles tendon.  The examiner noted that the Veteran required no assistive devices to ambulate and that there was no radiographic evidence of arthritis.  The examiner stated that weight-bearing testing is not needed for pes planus.  In conclusion, the examiner reported that the Veteran experienced mild bilateral pes planus.  

While the Veteran's prior representative suggested in a brief to the Court following the July 2013 decision that this examination report does not substantially comply with the Board's 2011 remand directives, the Board finds no deficiency.  However, the Board indeed recognizes the ongoing arguments as to the severity of the bilateral foot disability, as well as the passage of five years since the 2012 examination.  Several months after the examination, in July 2012, the Veteran reported that he cannot walk without pain and swelling in his feet.  Moreover, the Veteran's current representative recently submitted a statement indicating the pes planus is of such a severity that it interferes with the Veteran's ability to work.  This is indeed suggestive of a worsening of the condition.  Again, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette, 8 Vet. App. 69.  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann, 5 Vet. App. 281; see also Caffrey, 6 Vet. App. 377.  Because the 2012 findings are quite possibly not representative of the current severity of the Veteran's pes planus, the Board finds a remand of this issue is warranted in order to afford the Veteran an updated VA examination.

Effective Date: Service Connection for Depression

The RO awarded service connection for an acquired psychiatric disorder characterized as depression, not otherwise specified, by way of the July 2012 rating decision.  Service connection was awarded with a 30 percent rating, effective April 23, 2007.  The Veteran filed a notice of disagreement in September 2012 with regard to both the rating assigned and the effective date.  The April 2012 statement of the case for the depression issue addressed only the rating assigned.  To date, no statement of the case has been issued in relation to the matter of whether an earlier effective date is warranted for the grant of service connection for depressive disorder, not otherwise specified.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of whether an earlier effective date is warranted for the grant of service connection for depressive disorder, not otherwise specified.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by the Board.


TDIU

The Veteran contends he is unemployable due to his service-connected disabilities.  In June 2008, he submitted a TDIU claim suggesting unemployability due to sleep apnea and his low back disability.  In June 2016, the Veteran's representative submitted a statement indicating the Veteran is unemployable due the combined impact of his service connected disabilities, to include his service-connected ankle disabilities, his low back, his knees, his left shoulder, his hearing loss and tinnitus, and his depressive disorder.  The representative confirmed that the Veteran was employed until 2010, but not since.  The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis.  

The Board notes that the Veteran has not been afforded a single opinion addressing the collective impact of his service-connected disabilities on his employability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  However, following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  Here, the Board finds that such an opinion is needed in order to decide the Veteran's claim.  While the Veteran's representative points to several pieces of evidence suggesting a negative impact on employability, the most recent lumbar spine examination, for example, suggests the lumbar spine disability does not impact the Veteran's employability.  The Board finds that an opinion considering the combined impact of the Veteran's various service connected disabilities on his employability is warranted in this case.  On remand, the RO is directed to undertake appropriate development to ascertain the impact of his service-connected disabilities, alone, on his activities of daily living and occupational ability.

Moreover, the claim for a TDIU is inextricably intertwined with the other rating claims being remanded as the evidence received in connection with, and the determination on, such claims could materially affect the outcome of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal for a TDIU rating must be deferred pending resolution of the other issues remaining on appeal.

Records - All Remanded Claims

Finally, on remand, obtain and associate with the claims file ongoing, non-duplicative VA treatment records related to the claims remanded.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case (SOC) to the Veteran addressing the issue of whether an effective date earlier than April 23, 2007, is warranted for the grant of service connection for depressive disorder, not otherwise specified.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

2.  Obtain relevant and ongoing, but non-duplicative, VA treatment records related to treatment of the Veteran's carpal tunnel syndrome, hearing loss, dermatitis, ankles, depression, GERD, lumbar spine, obstructive sleep apnea, and pes planus.    

This records collection should include associating the audiogram (including puretone threshold and word recognition testing) results referred to in the September 2009, April 2010, November 2010, July 2011, and April 2012 audiology clinic records, as well as all remaining, non-duplicative treatment records related to the Veteran's hearing loss.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is complete to the extent possible, the RO or Appeals Management Office (AMO) should obtain a medical opinion from an appropriate VA examiner in relation to his claim for service connection for carpal tunnel syndrome.  All pertinent evidence should be made available to and reviewed by the examiner. 

The examiner must discuss the records pertinent to the left and right wrist, to include service treatment records, post-service treatment records, and the Veteran's lay contentions related to his history of symptoms.  Such evidence includes May 1997 VA treatment related to the Veteran's wrist; the October 2006 diagnosis of carpal tunnel syndrome; and the Veteran's contentions that his carpal tunnel syndrome began during his reserve service and was then aggravated by his active duty between July 1999 and September 2005.

The examiner should first opine as to whether any wrist disability clearly and unmistakably existed prior to the service period beginning in July 1999.  

If so, opine whether the disability was clearly and unmistakably NOT aggravated (permanently worsened beyond natural progression) during or a result of the July 1999 to September 2005 period of service.

A new examination should be ordered only if the examiner providing the opinion deems it necessary.    

A clearly stated rationale should be provided for all opinions expressed.  The RO or AMO should ensure that the examiner provides all information required by this remand directive.

4.  Once the record is complete to the extent possible, the RO or AMO should afford the Veteran a new examination by an appropriate VA examiner in relation to his claim for service connection for dermatitis.  All pertinent evidence should be made available to and reviewed by the examiner. 

Based upon examination of the Veteran, the examiner should assess the nature of any skin disorder present at the time of the examination, as well as opine as to all skin disorders present during the pendency of the claim, since February 2010.

The examiner must discuss the records pertinet to the skin disorders present, to include service treatment records, post-service treatment records, and the Veteran's lay contentions related to his history of symptoms.  

The examiner should first opine as to whether any skin disorder clearly and unmistakably existed prior to the service period beginning in July 1979.    

If so, opine whether the disability was clearly and unmistakably NOT aggravated (permanently worsened beyond natural progression) during or a result of any of the Veteran's periods of service.  The examiner must discuss the various notations of treatment in each of the Veteran's periods of service, summarized in the narrative portion of this remand, in the his/her analysis of whether the disability was clearly and unmistakably NOT aggravated.  

If the examiner finds the skin disorder did not clearly and unmistakably exist prior to the Veteran's active service, then the examiner should state an opinion as to whether there is a 50 percent or better probability that any skin disorder present during the pendency of this claim is etiologically related to the Veteran's active service, to include the various times the Veteran was treated in service.

A clearly stated rationale should be provided for all opinions expressed.  The RO or AMO should ensure that the examiner provides all information required by this remand directive

5.  Once the record is complete to the extent possible, the Veteran should be afforded a VA audiological examination in order to determine the current severity of his service-connected right ear hearing loss, as well as to determine whether a left ear hearing loss disability exists.  All pertinent evidence should be made available to and reviewed by the examiner.  

If a hearing loss disability is shown in the left ear, the examiner should assess whether the disability claim is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include due to the same causal connection that established service connection for the right ear hearing loss.

The examiner should also discuss effects of the Veteran's disability on his occupational functioning and daily activities.  The RO or Appeals Management Office (AMO) should ensure that the examiner provides all information required for rating purposes.

6.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected right and left disabilities.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's left and right ankle disabilities.  This examination must include joint testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  To the extent possible, the examiner should comment on whether any such symptoms found to exist with the joint testing on active and passive motion and in weight bearing and nonweight bearing have existed throughout the period of this claim, pending since September 2005.  The examiner should also discuss effects of the Veteran's disability on his occupational functioning and daily activities.  The RO or Appeals Management Office (AMO) should ensure that the examiner provides all information required for rating purposes.

7.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected depressive disorder, not otherwise specified.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's psychiatric disorder, to include fully describing the symptoms of this disability without consideration of the beneficial effects of medication.  The examiner should also discuss effects of the Veteran's disability on his occupational functioning and daily activities.  The RO or Appeals Management Office (AMO) should ensure that the examiner provides all information required for rating purposes.

8.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected GERD.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's GERD, to include fully describing the symptoms of this disability without consideration of the beneficial effects of medication.  The examiner should also discuss effects of the Veteran's disability on his occupational functioning and daily activities.  The RO or Appeals Management Office (AMO) should ensure that the examiner provides all information required for rating purposes.

9.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected lumbar spine disability.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's lumbar spine disability, to include fully describing the orthopedic and neurologic symptoms of this disability.  The examination report must include findings relative to any ankylosis present and if there is no ankylosis, the report should include notation of such.   This examination must also include joint testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also discuss effects of the Veteran's disability on his occupational functioning and daily activities.  The RO or Appeals Management Office (AMO) should ensure that the examiner provides all information required for rating purposes.

10.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected obstructive sleep apnea (OSA).  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's OSA.  The examiner should also discuss symptoms of the now separately service connected asthma and determine whether the symptoms of asthma are separate and distinct from the symptoms of OSA, or if they are one and the same.  The examiner should also describe the effects of the Veteran's disability on his occupational functioning and daily activities.  The RO or AMO should ensure that the examiner provides all information required for rating purposes.

11.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected bilateral pes planus.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's pes planus disability.  The examiner should also discuss effects of the Veteran's disability on his occupational functioning and daily activities.  The RO or AMO should ensure that the examiner provides all information required for rating purposes.

12.  Once the record is complete to the extent possible, obtain an opinion from a medical professional qualified to evaluate the impact of the Veteran's service-connected disabilities, when considered in the aggregate, on his ability to secure and maintain substantially gainful employment in light of his education and work history.  A complete rationale should be given for all opinions and conclusions expressed. 

13.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


